Citation Nr: 1510445	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In March 2011, the Veteran testified before the undersigned at a hearing at the RO.  At that time, the claim before the Board was whether new and material evidence had been received to reopen the claim for service connection for a low back disorder.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In August 2011, the Board reopened the claim and remanded the matter on the merits for further development. 

In August 2013, the Board again remanded the claim for additional development.  

There has been substantial compliance with the August 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999).  Pursuant to the remand directives, the RO provided the Veteran with a VA examination and readjudicated his service connection claim.  

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.


FINDINGS OF FACT

1.  Degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine first manifested many years after the Veteran's separation from service, and the preponderance of the evidence is against a finding that they are in any way related to service.

2.  The Veteran's spina bifida occulta and dextroscoliosis are congenital defects which were not subject to a superimposed injury or disease that caused additional disability during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated in September 2007 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Additionally, some disabilities, such as congenital or developmental defects, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2014).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service-connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

The Veteran contends that he injured his back in service while working on assembly line.  He states that the assembly line consisted of approximately 100 people standing to load cargo into a ship, and that one time, the line abruptly stopped and he was left holding a 75 pound rocket in an awkward position.  He had immediate pain and went to sick bay.  He attributes his current back problems to the in-service injury.  See, e.g., October 2011 & October 2013 VA examination reports.

The Veteran has been diagnosed with the four following disorders pertaining to the back: DDD of the lumbar spine, DJD of the lumbar spine, spina bifida occulta, and lumbar dextroscoliosis.  See, e.g., October 2011 and October 2013 VA examinations.

STRs show no abnormalities of the spine or musculoskeletal system on the Veteran's March 1969 entrance examination.  In November 1969, the Veteran reported back and hip pain that had been present for around two years.  X-rays were taken, and showed a decreased number of lumbar vertebrae, consistent with spina bifida.  He was noted to have spondylolysis.  A subsequent physical therapy consultation revealed a negative examination, and he was prescribed exercises.  On further orthopedic consultation, the Veteran displayed a full range of motion without pain.  He was prescribed exercises, and was advised to not perform heavy lifting and to sleep on a firm bunk.  He was diagnosed with a mild lumbosacral strain.  On separation examination in December 1970, no abnormalities of the spine were found and the Veteran raised no complaints in this regard.

On VA examination in September 2005, the Veteran was diagnosed with lumbosacral spine strain with limited motion, spondylosis/scoliosis, and spina bifida occulta.  The examiner noted the 1969 low back injury, and also noted that the Veteran had not sought treatment for low back pain treatment or evaluation following military service.  The Veteran reported having back pain all his life and that he had learned to live with it.  The examiner concluded that she could not opine on whether the back disorders were related to military service without resort to speculation.  

In August 2007, a private physician, Dr. W., submitted a letter stating, "[the Veteran] still has chronic, persistent lumbar back pain, which could be
attributed to the aggravation an old injury during his work related injury in a
motor vehicle accident on 5/10/2001."  VBMS Entry April 11, 2011.

In March 2011, the Veteran testified about the in-service injury on the assembly line with the rocket.  He stated that he felt immediate pain and was taken off the line and sent to sick hall.  He testified concerning various post-service jobs, including working at a 7-11, working in a job where he smoothed and shaped poured concrete, working in a warehouse, and working for a telephone company.

In April 2011, the Veteran sought an opinion from his private chiropractor, C.C., as to the etiology of his low back pain.  The chiropractor noted the Veteran's history of loading heavy rockets in service, and the Veteran's report that his back pain started at this time.  The chiropractor opined, "it is in my opinion reasonable to conclude that the time of military service matches the approximate age of the degeneration."  He stated that the Veteran's spondolytic L5 was consistent with lifting heavy objects with poor posture, as well as the general stresses of military boot camp and active service.  He stated that the disc degeneration and degenerative arthritis "could not get in the condition it is [sic] in now in less then [sic] 20 plus years."  He stated that while there was no way to know the exact etiology for sure without pre and post x-rays and MRIs, "there is nothing that makes sense as an alternative cause."  VBMS Entry April 11, 2011, p. 2.

In May 2011, the Veteran's wife submitted a lay statement in support of the claim.  She indicated that the Veteran's current low back disorder is related to service, and that following service, he was unable to work in jobs that were strenuous to his back.  

In August 2011, the Board reopened the claim for service connection for a low back disorder based on the April 2011 letter of C.C.  The Board remanded the reopened claim for a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In October 2011, a VA examination was conducted.  The examiner opined that the Veteran's DDD and DJD of the lumbar spine were less likely than not related to service.  The examiner noted the 1969 diagnosis of mild lumbosacral strain from the orthopedic surgeon in service.  The Veteran went to one session of physical therapy and did not require follow-up.  His separation examination did not mention any lumbar disorder.  After service, he worked with concrete where he smoothed, mucked, and shaped it.  The Veteran reported seeking chiropractic treatment thereafter.  By contrast, the examiner noted that the Veteran's in-service injury had not resulted in any follow-up or continuity of medical, chiropractic, or orthopedic care.  The Veteran was additionally involved in a severe motor vehicle accident in 2001 that caused a traumatic brain injury.  The examiner  noted the Veteran's reports that his low back pain was worse after this accident.  

The examiner further noted the April 2011 letter of C.C. but disputed its findings on several bases.  The examiner stated it was unknown whether C.C. had reviewed the Veteran's service treatment records and was aware that the in-service orthopedic surgeon diagnosed only mild lumbosacral strain, and that there was no follow-up care needed.  Additionally, the examiner noted that C.C. failed to consider the Veteran's relevant history of post-service work with concrete which resulted in chiropractic treatment.  Finally, C.C. failed to consider the 2001 motor vehicle accident which was severe enough to injure the lumbar spine.

The examiner concluded the post-service labor causing back problems and the 2001 car accident "so significantly confound this Veteran's current VA back disability claim and introduce such uncertainty into the equation, that an association between the Veteran's claimed low back condition with his period of military service cannot be supported on medical grounds."

As for the Veteran's spina bifida occulta and dextroscoliosis, the examiner opined that these conditions preexisted service but were not aggravated beyond their natural progression by service.  The examiner noted that spina bifida is a relatively common condition, often found only incidentally on imaging studies.  It is not associated with any progressive deterioration of the spinal cord or spinal nerves.  There is no clear evidence in the literature that spina bifida occulta is associated with the onset, development, or permanent aggravation of low back pain.  The dextroscoliosis is also an asymptomatic condition found incidentally in imaging studies and in the Veteran's case, is so mild that it would not be expected to cause or be permanently aggravated by any incident of active service.

In August 2013, the Board remanded the case for medical clarification on the Veteran's congenital conditions.   The examiner was asked to indicate whether the spina bifida occulta and dextroscoliosis were each a congenital disease or a congenital defect.  If a congenital disease, the examiner was asked to determine whether the disease clearly and unmistakably preexisted service and was not aggravated during service.  If a congenital defect, the examiner was asked to determine whether the defect was subject to a superimposed injury during service, including the 1969 lumbosacral strain.

A VA medical opinion was obtained in October 2013.  The examiner determined that the Veteran's spina bifida occulta and dextroscoliosis are congenital defects. With regard to the Veteran's scoliosis in particular, the examiner stated, "scoliosis   in this case is more likely than not a congenital defect (caused by vertebral anomalies present at birth) based on the presence of the spinal bifida occulta and the consistent presence of this finding over time on x-rays."  

As for whether these congenital defects were subject to a superimposed injury during service, the examiner opined, 

Based on the lack of asymmetric muscle spasm or guarding, the minimal dextroscoliosis was not affected by the superimposed injury during service. The veteran does have clear documentation of a relatively short-lived low back condition in service, but based on the documentation of only a mild lumbosacral strain in service with negative physical exams, no need for follow up after the initial orthopedic consult, and the lack of available documentation of treatment for the low back for many years after service, it is less likely as not that the veteran suffered a significant superimposed injury in service with ongoing sequelae, including from the oct/Nov [sic] 1969 lumbosacral strain.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for DDD and DJD of the lumbosacral spine on a direct basis must be denied.

The Board finds the VA examination reports of October 2011 and October 2013 are adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their conclusions on an examination of the claims file and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions, as well as the service treatment and personnel records.  They provided a rationale for the conclusions reached.  

By contrast, the August 2007 and April 2011 positive opinions are of little probative value.  The August 2007 opinion is speculative as Dr. W. found the Veteran's current symptoms "could be" attributed to the aggravation an old injury.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted.")  Moreover Dr. W. did not identify the "old" injury, and, as the record indicates, the Veteran sustained post-service low back injuries.  

The April 2011 opinion appears based on an insufficient factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history.)  In attributing the Veteran's degenerative changes to service, C.C. failed to address the fact that the in-service injury was characterized as "mild" by the in-service orthopedic surgeon, or any of the post-service evidence supporting other injuries to the low back, including the Veteran's concrete work and car accident.  Further, in opining, "there is nothing that makes sense as an alternative cause," the Board finds that C.C. did not provide a sufficient rationale as to why the mild in-service injury was more likely attributable to the Veteran's current condition rather than to any post-service injury, including the concrete work which was performed shortly after service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning); Hearing Transcript, p.5.

As for the Veteran's spina bifida occulta a dextroscoliosis, the evidence shows that these are congenital defects, and therefore service connection may only be granted if there is additional disability due to disease or injury superimposed upon the spina bifida occulta a dextroscoliosis in service.  VAOPGCPREC 82-90.  In this regard, the October 2013 VA examiner concluded that there had not been a superimposed disease or injury during service that caused additional disability, based on the facts that the 1969 injury was mild and short-lived, did not cause asymmetric muscle spasm or guarding, and did not require follow-up.  There is no evidence to the contrary.  The positive opinions of August 2007 and April 2011 do not pertain to the Veteran's spina bifida occulta or dextroscoliosis.  In the absence of competent evidence of any additional superimposed disease or injury associated with the congenital defects in service, service connection cannot be established for spina bifida occulta or lumbar dextroscoliosis.

The only other evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions, and those of his wife, are competent and credible.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners in this case were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions and those of his wife.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the DDD and DJD of the lumbar spine are not related to service, and there was no additional disability due to disease or injury superimposed upon the spina bifida occulta or dextroscoliosis in service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran and his wife, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

The Board additionally notes that while chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar spine within one year of the Veteran's February 1971 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and in-service injury or disease, arthritis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


